Case 1:20-cv-22594-AHS Document 37-1 Entered on FLSD Docket 07/16/2020 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

    ADELAIDE DIXON, individually and on
    behalf of all others similarly situated
            Plaintiff,

    v.                                                      Case No.: 1:20-cv-22594-AHS

    UNIVERSITY OF MIAMI
         Defendant.                                /

     [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR EXPANSION OF
                                 TIME

          THIS MATTER is before the Court on Plaintiff’s Motion for Expansion of Time.
   Defendant filed a Motion to Dismiss on July 7, 2020, and Plaintiff is required to file a response
   to said motion by July 21, 2020. Plaintiff has indicated that her response to the Motion will
   include her filing of an amended complaint.
          However, there are three other pending actions that have been designated as potentially
   related to the present action. The Court has scheduled a status conference for July 29, 2020 to
   determine whether the actions should be consolidated.
          Plaintiff, with Defendant’s consent, argues that good cause exists to extend the time in
   which Plaintiff is required to respond to Defendant’s Motion to Dismiss by amendment or
   otherwise until after a determination on consolidation has been made. The Court agrees.
          Accordingly, it is ORDERED that Plaintiff shall not be required to respond to
   Defendant’s Motion to Dismiss until after the Court issues an order consolidating or refusing to
   consolidate the potentially related cases. If the Court refuses to consolidate the cases, Plaintiff
   shall respond to Defendant’s Motion to Dismiss or amend her Complaint within 21 days of the
   Order refusing consolidation. If the Court orders consolidation, the Court and the parties will
   address a new consolidated briefing schedule during the July 29, 2020 status conference.

          IT IS SO ORDERED on this the ____ day of July, 2020.

                                                           ______________________________
                                                           The Honorable Raag Singhal
                                                           U.S. District Judge



                                                       1
